TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00041-CR
NO. 03-05-00042-CR




Juan Roberto Ramos Rodriguez, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NOS. CR21,051 & CR21,052, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was originally due to be filed on May 9, 2005.  The court
reporter informed the Court that the record would be completed by June 15, 2005.  The record has
not been tendered for filing and the reporter did not respond to the Court’s overdue notice.
The court reporter for the 20th District Court, Ms. Nancy Hancock, is ordered to file
the reporter’s record no later than August 26, 2005.  No further extension of time will be granted. 
See Tex. R. App. P. 37.3(a)(2).
It is ordered August 1, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish